Title: From George Washington to Robert Morris, 2 June 1784
From: Washington, George
To: Morris, Robert



Dear Sir,
Mount Vernon 2d June 1784.

A brother of mine (Father to Mr Bushrod Washington, who studied Law under Mr Wilson) is desireous of entering his other Son in the commercial line; the inclination of the young Gentleman also points to this walk of life—he is turned of twenty—has just finished a regular education—possesses, I am told (for he is a stranger to me) good natural abilities—an amiable disposition, & an uncommon share of prudence & circumspection.
Would it suit you My dear sir, to take him into your countinghouse, & to afford him your patronage? If this is not convenient, who would you recommend for this purpose? What advance, & what other requisites are necessary to initiate him? Excuse this trouble—to comply with the wishes of a parent, anxious for the welfare of his children, I give it, & my friendship

prompted it; but I wish you to be perfectly unembarrassed by the application, on either accot.
If Genl Armand should have left Philada you will oblige me by placing the enclos’d in the readiest channel of conveyance. My affectionate regards, in which Mrs Washington joins me, attend Mrs Morris, yourself & Family. With every sentiment of friendship & pure esteem, I remain Dr Sir &c.

G: Washington


P.S. The house I filled with ice does not answer—it is gone already—if you will do me the favor to cause a description of yours to be taken—the size—manner of building, & mode of management, & forwarded to me—I shall be much obliged—My house was filled chiefly with Snow. have you ever tried Snow? do you think it is owing to this that I am lurched.

